NUMBER 13-05-074-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG
_____________________________________________________   _          
IN RE EDUARDO “WALO” BAZAN
_____________________________________________________ __

On Petition for Writ of Mandamus
______________________________________________________ _

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Wittig
 
Per Curiam Memorandum Opinion


         Relator, Eduardo “Walo” Bazan, filed a petition for writ of mandamus and an
emergency application for temporary relief in the above cause on February 4, 2005. 
That same day, this Court granted the the motion for emergency stay and ordered the
trial court proceedings stayed.  The Court further requested a response from the real
party in interest,  the State of Texas, by and through the Criminal District Attorney in
and for Hidalgo County, Texas and such response was filed on February 15, 2005. 
On February 14, 2005, the real party in interest also filed a motion to disqualify
relator’s counsel.
         We deny the petition for writ of mandamus for the following reasons.  First, the
petition fails to meet the procedural requirements of Texas Rule of Appellate Procedure
52.  See  Tex. R. App. P. 52.  Second, relator has an adequate remedy at law.  See
State ex rel. Rosenthal v. Poe, 98 S.W.3d 194, 198 (Tex. Crim. App. 2003).  Under
the local rules, relator could have, but did not, request the presiding judge to transfer
the case.  See Hidalgo (Tex.) Dist. Ct. Loc. R. 1.2.7.  Further, relator could have but,
according to the record before us, did not, file a motion to consolidate in the court
where the first case was filed.  See id. at 1.2.5.  Third, relator has not timely pursued
the transfer of this cause and has effectively acquiesced in the case remaining in the
court below.  See In re Users Sys. Servs., Inc., 22 S.W.3d 331, 337 (Tex. 1999); see
eg., Rivercenter Asocs. v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993).
  In the instant
case, the original indictment was filed in the 93rd District Court on September 3,
2003, and a subsequent indictment was filed in the 92nd District Court on December
14, 2004.  The petition for writ of mandamus was not filed with this Court until
February 4, 2005, well after the trial court denied relator’s oral motion to transfer and
after the occurrence of various proceedings and hearings below.  
         Accordingly, the Court, having examined and fully considered the petition for
writ of mandamus and the response, is of the opinion that relator has not shown
himself entitled to the relief sought and the petition for writ of mandamus should be
denied.  See Tex. R. App. P. 52.8.  Accordingly, the stay is hereby ordered LIFTED. 
The petition for writ of mandamus is DENIED.  Without addressing the merits of the
real party in interest’s motion to disqualify, the motion to disqualify is DENIED as moot
without prejudice to the real party’s ability to urge said motion in the trial court. 
 
                                                                        PER CURIAM
 
Do not publish.  Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and filed
this 13th day of April, 2005.